 1

 2

 3

 4

 5

 6

 7

 8                          IN THE UNITED STATES DISTRICT COURT

 9                        FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    ROBERT WILLIAM TUNSTALL, JR.,                     No. 2:16-CV-2604-KJM-DMC-P
12                       Plaintiff,
13           v.                                         ORDER
14    JOSEPH BICK, et al.,
15                       Defendants.
16

17                  Plaintiff, a prisoner proceeding pro se, brings this civil rights action pursuant to

18   42 U.S.C. § 1983. Pending before the court are: (1) plaintiff’s motion seeking a postponement of

19   any obligation to respond to court orders (ECF No. 63); and (2) plaintiff’s motion for a 90-day

20   extension of time to file an amended complaint (ECF No. 66).

21                  In plaintiff’s motion to postpone, filed on November 14, 2019, plaintiff states that

22   he had been separated from his legal material incident to a transfer to another institution. See

23   ECF No. 63. Concurrent with plaintiff’s motion, plaintiff submitted a notice of change of

24   address. See id. In plaintiff’s motion for an extension of time, filed on December 18, 2019,

25   plaintiff seeks additional time to file an amended complaint. See ECF No. 66.

26   ///

27   ///

28   ///
                                                        1
 1                  On September 25, 2019, the court granted plaintiff leave to file a fourth amended

 2   complaint within 60 days of the date of the court’s order. See ECF No. 62. As of November 14,

 3   2019 – the date plaintiff’s motion to postpone was filed – plaintiff had approximately 10 days

 4   remaining within which to comply. The docket reflects that plaintiff filed his fourth amended

 5   complaint on January 6, 2020. See ECF No. 28. Given plaintiff’s transfer, the court finds good

 6   cause to grant plaintiff’s motion for an extension of time to file an amended complaint, nunc pro

 7   tunc to the date the deadline established in the September 25, 2019, order expired. Plaintiff’s

 8   fourth amended complaint will be deemed timely. Given these orders, plaintiff’s motion to

 9   postpone is now moot. The sufficiency of plaintiff’s fourth amended complaint and service

10   thereof will be addressed separately.

11                  Accordingly, IT IS HEREBY ORDERED that:

12                  1.     Plaintiff’s motion for an extension of time to file an amended complaint

13   (ECF No. 66) is granted;

14                  2.     Plaintiff’s fourth amended complaint is deemed timely; and

15                  3.     Plaintiff’s motion to postpone (ECF No. 63) is denied as moot.

16

17

18   Dated: January 21, 2020
                                                           ____________________________________
19                                                         DENNIS M. COTA
20                                                         UNITED STATES MAGISTRATE JUDGE

21

22

23

24

25

26
27

28
                                                       2
